OPINION
PER CURIAM.
This is a direct appeal from a Philadelphia Court of Common Pleas judgment of sentence for third degree murder.1 Appellant contends that trial counsel was ineffective for failing (1) to request a complete charge on voluntary manslaughter; (2) to request a Bighum hearing to seek suppression of appellant’s prior criminal record for purposes of impeachment or, in the alternative, for failing to counsel appellant in his efforts to decide whether to testify; (3) to object to “prejudicial and improper” remarks in the Commonwealth’s closing argument; (4) to object to hearsay testimony; and (5) to investigate the facts of the case, interview potential witnesses, and call witnesses to testify. We have reviewed the record in this case and find appellant’s contentions lack merit.
Judgment of sentence affirmed.

. We have jurisdiction of this appeal under Section 2 of the Judicial Code, Act of July 9, 1976, P.L. 586, No. 142, 42 Pa.C.S. § 722, effective June 27, 1978. This statute was amended subsequent to appellant’s conviction.